Citation Nr: 0022096	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-07 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee ligament laxity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from August 1962 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

REMAND

The veteran contends that the evaluations for his service 
connected PTSD and his left knee disability are inadequate to 
reflect their current level of severity.  The veteran argues 
that his PTSD should be evaluated as 70 percent disabling due 
to problems in obtaining employment, memory problems, hostile 
reactions to his family, mood swings, and other symptoms.  He 
also argues that his left knee disability should be evaluated 
as 30 percent disabling due to limping, incoordination, 
fatigue, and poor balance.  He argues that these symptoms 
increase during the course of the day.  

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The record indicates that the veteran was last afforded a VA 
psychiatric examination in November 1998.  A review of the 
evidence indicates that the veteran has received additional 
VA treatment for his PTSD since that time.  Furthermore, the 
veteran has insinuated that his disability has increased in 
severity since the November 1998 VA examination.  Similarly, 
the veteran has not been afforded a VA examination of left 
knee disability since November 1998.  

In addition, we note that subsequent to the receipt of the 
veteran's appeal at the Board, additional evidence has been 
received without a waiver of the veteran's right to have that 
evidence initially considered by the RO.  Any pertinent 
evidence submitted by the veteran or representative which is 
accepted by the Board must be referred to the RO for review 
and preparation of a supplemental statement of the case, 
unless this procedural right is waived by the appellant.  38 
C.F.R. § 20.1304(c) (1999).  The veteran has not waived his 
procedural rights.

The VA has a duty to assist the veteran in the development of 
facts pertinent to a well grounded claim.  38 U.S.C.A. § 5107 
(West 1991).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that an evaluation of the 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Furthermore, when a veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is inadequate to evaluate the 
current state of the disability, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  
The Board finds that additional examinations of the veteran's 
disabilities would be useful in obtaining an accurate 
assessment of their current severity.  

At this juncture, the Board notes that the veteran has 
indicated that he is currently living outside of the United 
States.  However, he has provided a forwarding address, which 
is contained in the claims folder.  All correspondence, 
including notification of the scheduled examinations, should 
be mailed to this address, and time must be provided for the 
veteran to respond to this correspondence.  In addition, 
every attempt to accommodate the veteran's circumstances must 
be made, and if necessary, fee basis examinations should be 
considered.  Any Spanish language documents that may be 
obtained should be translated into English.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service 
connected PTSD and left knee disability 
since January 1999.  After securing the 
necessary release, the RO should obtain 
any records not previously obtained and 
associate them with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his service 
connected PTSD.  Prior to the 
examination, he should be notified of the 
date and time of this examination through 
the forwarding address contained in the 
claims folder, and every attempt to 
accommodate the veteran's current 
circumstances should be made.  On the 
examination, all indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should 
identify diagnostically all symptoms and 
clinical findings which are 
manifestations of the veteran's service-
connected PTSD.  Specifically, the 
examiner is to determine the impairment 
in the veteran's ability to perform self-
care and to converse.  Other factors to 
be evaluated include the presence of a 
depressed mood; anxiety; suspiciousness; 
chronic sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
existence and frequency of panic attacks; 
difficulty understanding complex 
commands; impaired judgment; impaired 
abstract thinking; and difficulty in 
establishing and maintaining effective 
work and social relationships. If 
manifested, the severity of each symptom 
should be explained.  Overall, the 
examiner is to render an opinion as to 
the overall social and occupational 
impairment caused solely by the veteran's 
PTSD.  Based upon a review of the record 
and the examination, the examiner should 
provide a Global Assessment of 
Functioning (GAF) score provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities, indicating the level 
of impairment produced by the service-
connected PTSD. 

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his left knee 
disability.  Prior to the examination, he 
should be notified of the date and time 
of this examination through the 
forwarding address contained in the 
claims folder, and every attempt to 
accommodate the veteran's current 
circumstances should be made.  All 
indicated tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should comment on the functional 
limitations, if any, caused by the 
veteran's service connected left knee 
disability.  With respect to the 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the left knee, 
the presence and degree of, or absence 
of, muscle atrophy attributable to the 
service connected left knee disability, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected left 
knee disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service 
connected disability.  The presence or 
absence of weakness, incoordination, and 
excess fatigability should also be noted, 
and any additional functional limitation 
as a result of these factors should be 
described.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  Any Spanish language documents 
that may be obtained must be translated 
into English prior to the review, and the 
translation must be placed in the claims 
folder.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



